DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II in the reply filed on 5/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0315061) in view of Ohhara et al. (US 2004/0221446).
Regarding claim 8, Wang discloses in Figs 1-12, a battery ([0032]), comprising: a metallic housing ([0032]) enclosing an interior space (Fig 1), the housing including a cup-shaped first housing part (ref 1) and a second housing part (ref 3); and a composite body ([0033]) arranged in the interior space (Fig 1), the composite body ([0033]) including a positive electrode (ref 4), a negative electrode (ref 5), a separator (ref 6), and a current conductor ([0035]) that electrically connects the cup-shaped first housing 
Wang does not disclose at least a portion of the inside of the bottom of the cup-shaped first housing part and/or at least a portion of the inside of the side-wall of the cup-shaped first housing part include a sputter-deposited coating, the sputter-deposited coating including aluminum, chromium, tin, and/or an alloy having two or more of the group consisting of aluminum, chromium, and tin.
Ohhara et al. discloses in Figs 1-4, a battery ([0025]), comprising: a metallic housing (refs 2, 4) enclosing an interior space (Fig 3), the housing (refs 2, 4) including a cup-shaped first housing part (ref 4) and a second housing part (ref 2); and a composite body ([0025]-[0027]) arranged in the interior space (Fig 3), the composite body ([0025]-[0027]) including a positive electrode (ref 1), a negative electrode (ref 3), a separator (ref 5), wherein the cup-shaped first housing part has a circular or oval bottom and a ring-shaped side wall, wherein an inner surface (Fig 3) of the first housing part (ref 4) include a sputter-deposited coating comprising tin (ref 10, [0030], [0036], [0039], [0051], [0056]).  This configuration enhances liquid leakage prevention and structural integrity of the battery ([0030], [0036], [0039], [0051], [0056]).

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the tin coating disclosed by Ohhara et al. into the first housing structure of Wang to enhance liquid leakage prevention and structural integrity of the battery.

Regarding claim 9, modified Wang discloses all of the claim limitations as set forth above and also discloses the composite body includes the electrodes (refs 4, 5) in rolled form (Fig 8, [0033]), and wherein the electrodes (refs 4, 5) are configured so as to be able to reversibly incorporate and release lithium ions ([0035]).

Regarding claim 10, modified Wang discloses all of the claim limitations as set forth above and also discloses electrodes (refs 4, 5) each comprise a current collector ([0035]) which is partly covered with a respective active material ([0035]), and wherein the current conductor ([0035]) is a part of one of the current collectors ([0035]) is not covered ([0035], uncoated area) with the respective active material ([0035]).

Regarding claim 11, modified Wang discloses all of the claim limitations as set forth above and also discloses the cup-shaped first housing part (ref 1) includes steel or stainless steel ([0032]), and wherein the outside (Fig 1, [0032]) of the cup-shaped first housing part (ref 1) is covered with a layer of nickel ([0032]).



Regarding claim 13, modified Wang discloses all of the claim limitations as set forth above and also discloses the second housing part (ref 3) has a cup-shaped configuration (Fig 1), and wherein the battery ([0032]) is a button cell (Abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 of copending Application No. 16/850,026 in view of Ohhara et al. (US 2004/0221446). The ‘026 application discloses all of the instant claim limitations but does not disclose at least a portion of the inside of the bottom of the cup-shaped first housing part and/or at least a portion of the inside of 
Ohhara et al. discloses in Figs 1-4, a battery ([0025]), comprising: a metallic housing (refs 2, 4) enclosing an interior space (Fig 3), the housing (refs 2, 4) including a cup-shaped first housing part (ref 4) and a second housing part (ref 2); and a composite body ([0025]-[0027]) arranged in the interior space (Fig 3), the composite body ([0025]-[0027]) including a positive electrode (ref 1), a negative electrode (ref 3), a separator (ref 5), wherein the cup-shaped first housing part has a circular or oval bottom and a ring-shaped side wall, wherein an inner surface (Fig 3) of the first housing part (ref 4) include a sputter-deposited coating comprising tin (ref 10, [0030], [0036], [0039], [0051], [0056]).  This configuration enhances liquid leakage prevention and structural integrity of the battery ([0030], [0036], [0039], [0051], [0056]).
Ohhara et al. and Application ‘026 are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the tin coating disclosed by Ohhara et al. into the first housing structure of Application ‘026 to enhance liquid leakage prevention and structural integrity of the battery. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of copending Application No. 17/064,743 in view of Ohhara et al. (US 2004/0221446). The ‘743 application discloses all of the instant claim limitations but does not disclose at least a portion of the inside of the bottom of the cup-shaped first housing part and/or at least a portion of the inside of the side-wall of the cup-shaped first housing part include a sputter-deposited coating, the sputter-deposited coating including aluminum, chromium, tin, and/or an alloy having two or more of the group consisting of aluminum, chromium, and tin.
Ohhara et al. discloses in Figs 1-4, a battery ([0025]), comprising: a metallic housing (refs 2, 4) enclosing an interior space (Fig 3), the housing (refs 2, 4) including a cup-shaped first housing part (ref 4) and a second housing part (ref 2); and a composite body ([0025]-[0027]) arranged in the interior space (Fig 3), the composite body ([0025]-[0027]) including a positive electrode (ref 1), a negative electrode (ref 3), a separator (ref 5), wherein the cup-shaped first housing part has a circular or oval bottom and a ring-shaped side wall, wherein an inner surface (Fig 3) of the first housing part (ref 4) include a sputter-deposited coating comprising tin (ref 10, [0030], [0036], [0039], [0051], [0056]).  This configuration enhances liquid leakage prevention and structural integrity of the battery ([0030], [0036], [0039], [0051], [0056]).
Ohhara et al. and Application ‘743 are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the tin coating disclosed by Ohhara et al. into the first housing structure of . 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ito et al. (US 2014/0131633) discloses in Figs 1-4, a button type battery ([0190]) including a sputtered coating of Cr/Sn/Al/alloy ([0055]).

Sagara et al. (US 2015/0270329) discloses in Figs 1-4, a button type battery ([0074]) including a sputtered coating of Cr/Sn/Al/alloy ([0061], [0038]).


Hirose et al. (US 2012/0328915) discloses in Figs 1-13, a button type battery ([0243]) including a sputtered coating of Cr/Sn/Al/alloy ([0064], [0095]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725